          Case 1:17-cr-00398-ER Document 67 Filed 01/28/19 Page 1 of 5


                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007




                                                    January 28, 2019

VIA ECF

The Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Paul Dean, 17 Cr. 398 (ER)

Dear Judge Ramos:

        The Government respectfully submits this memorandum in advance of the sentencing of
defendant Paul Dean, scheduled for January 31, 2018, at 2:30 p.m., in connection with his guilty
plea to Count Two of the Indictment for conspiracy to commit bribery. Specifically, Dean
pleaded guilty to conspiring with others upon his retirement from the New York City Police
Department (“NYPD”) to pay bribes to members of the NYPD’s License Division, his former
subordinates, in order to secure those members’ assistance in approving gun license applications
as a means of advancing his own gun license “expediting” business. For the reasons set forth
below, a sentence consistent within the applicable Guidelines range would be sufficient, but not
greater than necessary, to serve the legitimate purposes of sentencing.

I.     The Guidelines Range

       As set forth in the Presentence Report (“PSR”), the parties and the United States
Probation Office (the “Probation Office”) agree that the defendant falls within Criminal History
Category I, the offense level is 15, and the appropriate United States Sentencing Guidelines (the
“Guidelines” or “U.S.S.G.”) range is 18 to 24 months of imprisonment. (PSR ¶¶ 7, 122.)

        The Probation Office recommends a sentence of 18 months of incarceration, the bottom
of the Guidelines range. (See PSR at 30.) In his sentencing memorandum, the defendant
requests that the Court impose a non-incarceratory sentence, based on the factors set forth in
Title 18, United States Code, Section 3553(a). (See Def. Mem. 10-18.) As set forth below, the
Government submits that the Court should impose a sentence of incarceration consistent with the
applicable Guidelines range.
           Case 1:17-cr-00398-ER Document 67 Filed 01/28/19 Page 2 of 5



II.    Applicable Law

        The Guidelines continue to provide strong guidance to the Court following United States
v. Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397 F.3d 103 (2d Cir. 2005),
although they are no longer mandatory. “[A] district court should begin all sentencing
proceedings by correctly calculating the applicable Guidelines range” – that range “should be the
starting point and the initial benchmark.” Gall v. United States, 552 U.S. 38, 49 (2007). As the
Second Circuit has noted, although the Guidelines do not dictate a presumptively reasonable
sentence, they are not merely a “body of casual advice.” United States v. Cavera, 550 F.3d 180,
189 (2d Cir. 2008) (en banc) (internal quotation marks omitted).

       After making the initial Guidelines calculation, a sentencing judge must then consider the
seven factors outlined in Title 18, United States Code, Section 3553(a): (1) “the nature and
circumstances of the offense and the history and characteristics of the defendant;” (2) the four
legitimate purposes of sentencing, as set forth below; (3) “the kinds of sentences available;” (4)
the Guidelines range itself; (5) any relevant policy statement by the Sentencing Commission; (6)
“the need to avoid unwarranted sentence disparities among defendants;” and (7) “the need to
provide restitution to any victims.” 18 U.S.C. § 3553(a)(1)-(7); see Gall, 552 U.S. at 50 & n.6.

        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

       (A)      to reflect the seriousness of the offense, to promote respect for the
                law, and to provide just punishment for the offense;

       (B)      to afford adequate deterrence to criminal conduct;

       (C)      to protect the public from further crimes of the defendant; and

       (D)      to provide the defendant with needed educational or vocational
                training, medical care, or other correctional treatment in the most
                effective manner.

18 U.S.C. § 3553(a)(2). To the extent the Court imposes a sentence outside the range
recommended by the Guidelines, the Court must “‘consider the extent of the deviation and
ensure that the justification is sufficiently compelling to support the degree of the variance.’”
Cavera, 550 F.3d at 189 (quoting Gall, 552 U.S. at 50).

III.   Discussion

        The Government submits that a Guidelines sentence is appropriate in light of the
defendant’s serious abuse of his position, a leadership role within the NYPD, and corruption of
an important government process intended to protect public safety, namely, the process of
regulating who could have access to guns in New York City.

       Such a sentence would “reflect the seriousness of the offense,” “promote respect for the
law,” and “provide just punishment for the offense.” See 18 U.S.C. § 3553(a)(2)(A). As a high-


                                                  2
           Case 1:17-cr-00398-ER Document 67 Filed 01/28/19 Page 3 of 5



ranking police officer charged with supervising the NYPD’s License Division, Dean helped
preside over a period of rampant corruption. It was disturbing enough that Dean joined in this
corrupt culture – in which he and others provided gun licenses to business owners not based on
need or merit, but based on what gifts and other favors those businesses could bestow upon Dean
and his colleagues – and permitted it to flourish on his watch. But Dean’s conduct grew worse
when he went further, choosing to capitalize on the corruption upon his retirement by plotting to
compete with bribe-paying expediters through his own bribery scheme. Indeed, Dean admits
that “he was tired of watching his fellow officers, expeditors like Alex ‘Shaya’ Lichtenstein, and
attorneys like John Chambers, make thousands of dollars for ‘processing’ gun licenses while it
was Mr. Dean who was doing all of the work to keep his fellow officers get rich scheme afloat,”
so he decided “he could do the same” by replicating the bribery scheme set up by the expediters
and making even more money. (Def. Mem. 6.) To pursue this plan, he schemed to retire and
pay bribes to his own former subordinate NYPD officers, David Villanueva and Richard
Ochetal, and teamed up with another subordinate officer, Robert Espinel, to be his business
partner.

        The entirety of this conduct, beginning with Dean’s participation in the licenses-for-
favors scheme and culminating as it did in his efforts to become a corrupt expediter himself,
represents a remarkably serious offense and abuse of trust – one that interfered with the NYPD’s
responsibility in a core area of public safety, the proper administration of the City’s gun laws.
As a result of the corruption in the License Division, unqualified persons were permitted to
obtain guns in New York City, leading at times to tragic consequences. Dean’s role, including as
a supervisor, in perpetuating rather than preventing this grave misconduct warrants just
punishment.

         Dean’s attempts to minimize his conduct only emphasize the need for a sentence
reflecting the seriousness of this offense. In his own sentencing submission, Dean claims only
that he was not responsible for initiating this criminal conduct, because (1) “corruption was
always occurring with the licensing division,” (2) he knew that Villanueva and Ochetal were
already taking bribes from others, and (3) “[a]lthough against written internal policy,” somehow
“receiving gifts such as alcohol, meals, jewelry, and tickets for performing policing functions
(i.e., granting gun licenses) was never really looked at as criminal, as opposed to receiving cash.”
(Def. Mem. 5.) The misconduct catalogued in Dean’s submission only further demonstrates
Dean’s knowing tolerance of and participation in this inexcusable corruption as a high-level
supervisor.

        Of course, the fact that Dean did not act alone, but rather, was one of several NYPD
officers who contributed to the corruption in the License Division does not mitigate his conduct.
Dean personally participated in accepting illicit gifts, including numerous in-kind benefits, and a
$1000 cash payment from “gun license expediters.” These expediters charged their “clients”
high fees in exchange for their ability to secure gun licenses from the NYPD, and in turn,
achieved those results by routinely bribing members of the License Division. 1 Dean decided not
only to take their gifts as a cop, but to go a step further and join them in bribing of police officers

1
 These expediters – Shaya Lichtenstein, Frank Soohoo, and John Chambers – have been
prosecuted in this District. Lichtenstein and Chambers were sentenced to substantial terms of
incarceration, as discussed in the PSR. Soohoo’s case remains pending.


                                                  3
          Case 1:17-cr-00398-ER Document 67 Filed 01/28/19 Page 4 of 5



upon his own retirement. Whether the bribes would be paid in cash or through gifts and other
benefits is of no moment. Such a fallacy has no basis in law, no basis in the NYPD’s Patrol
Guide – which has long expressly forbidden such gifts – and its most foundational training, and
any claimed confusion over this purported distinction has no basis in the factual record.

        General deterrence is also a particularly relevant factor in this case. It is important that
any sentence imposed on the defendant send a message to others that exchanging official power
for financial gain will not to be tolerated. See 18 U.S.C. § 3553(a)(2)(B) (sentencing court shall
consider the need “to afford adequate deterrence to criminal conduct”). Dean’s own record
demonstrates that despite his pride in serving as a leader in the NYPD, he grew willing to corrupt
that very institution for financial gain. Other individuals who contemplate committing offenses
similar to those of the defendant – whether by offering bribes to public officials, or taking them –
should know that such crimes are serious and will not be ignored. These concerns weigh heavily
here, where a substantial sentence is necessary to restore public confidence that the NYPD
officers charged with administering the City’s gun laws are doing so with integrity and
impartiality.

        Lastly, Dean has taken steps to disclose additional information to the Government since
his arrest in 2017, and this effort merits consideration by the Court under Section 3553(a). The
Government agrees that it often requires courage to cooperate in criminal investigations and that
such steps should be encouraged through appropriate consideration in imposing sentence.
Unfortunately, the Government was not able to extend a cooperation agreement to Dean. Among
other things, certain of Dean’s claims could not be corroborated by the time he sought to
cooperate, and other conduct that he reported to the Government, even if true and unethical, did
not rise to the level of a federal crime. In addition, the Government cannot credit certain of
Dean’s statements, particularly the more self-serving ones. For example, the Government
disputes Dean’s characterization that he sought to abandon the scheme in January 2016 by
helping report concerns to Inspector Endall, the very officer Dean inculpates for much of the
misconduct. (Def. Mem. 7.)

        Regardless, Dean must face consequences for his crime. Dean was a knowing and
willing participant in the criminal conduct at issue, not a scapegoat. The conduct of others
involved in the offense should not distract the Court from the severity of Dean’s crime. Indeed,
the defendant’s conduct seriously and intolerably impacted a core public trust—the responsibility
of sworn law enforcement officers to exercise their authority honestly and impartially, and to
make decisions on firearms matters based on the law and the needs and public safety of the city,
not on their own personal interests and hope of financial gain. In particular, Dean was a
supervisor in the NYPD who not only accepted bribes, but offered to pay more bribes to his own
subordinate NYPD officers when he retired. Dean’s dereliction of duty and role in perpetuating
a cycle of bribery and corruption at the License Division must be met with a substantial sentence
to restore respect for the law, provide just punishment, and deter others.

IV.    Forfeiture

       The Government seeks forfeiture, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C.
§ 2461, of $1,000, representing the property which constitutes or is derived from proceeds
traceable to the commission of the offenses of conviction. The Government submits that this


                                                 4
          Case 1:17-cr-00398-ER Document 67 Filed 01/28/19 Page 5 of 5



amount is a conservative valuation representing merely the cash obtained by the defendant in
connection with, and traceable to, relevant conduct relating to the offense for which he was
convicted. See United States v. Daugerdas, No. S3 09 Cr. 581 (WHP), 2012 WL 5835203, at *2
(S.D.N.Y. Nov. 7, 2012) (proceeds are “‘property that a person would not have but for the
criminal offense’” (quoting United States v. Grant, No. S4 05 Cr. 1192 (NRB), 2008 WL
4376365, at *2 n.1 (S.D.N.Y. Sept. 25, 2008))).

V.     Conclusion

       For the reasons set forth herein, the Government submits that a Guidelines sentence is
appropriate in this case. The Government further requests that the Court impose a fine consistent
with the Guidelines, and order forfeiture in the amount of $1,000.


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                         By:
                                               Kimberly J. Ravener
                                               Assistant United States Attorney
                                               Southern District of New York
                                               (212) 637-2358


Cc:    Abe George, Esq., counsel for defendant (via ECF)




                                                  5
